Order entered November 6, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01197-CR

                         EDWARD LERON SATCHELL, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F12-24811-X

                                           ORDER
       On September 28, 2015, this Court issued an order in the above case abating the appeal

and directing the trial court to enter an order stating its conclusion as to whether or not

appellant’s statement was voluntarily made, together with the specific findings of facts on which

that conclusion was based, and to file a supplemental clerk’s record containing the trial court’s

findings. The Court has received the supplemental clerk’s record.            The Court hereby

REINSTATES the appeal.


                                                     /s/   DAVID L. BRIDGES
                                                           JUSTICE